                                      Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 1 of 13 PAGEID #: 5
                                                                                                                  EXHIBIT A

                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   SHAWN WINKLER
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2100635
                                                                                                        SUMMONS
                                   WELCH SAND & GRAVEL
                                        DEFENDANT


                                        WELCH SAND & GRAVEL
                                        8953 EAST MIAMI RIVER RD                       D-1
                                        CINCINNATI OH 45247




                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        SHAWN WINKLER
                                        16 NORTH TIMBER HOLLOW DRIVE
                                        APT 1618
                                        FAIRFIELD OH 45014
                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   MATTHEW G BRUCE                                     Clerk, Court of Common Pleas
                                   11260 CHESTER ROAD                                     Hamilton County, Ohio
                                   SUITE 825
                                   CINCINNATI         OH           45246
                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      February 24, 2021



                                   *D131143651*
                                   D131143651




Powered by TCPDF (www.tcpdf.org)
                                      Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 2 of 13 PAGEID #: 6
                                                                                                                  EXHIBIT A

                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   SHAWN WINKLER
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2100635
                                                                                                        SUMMONS
                                   WELCH SAND & GRAVEL
                                        DEFENDANT


                                        WELCH SAND & GRAVEL
                                        CO GREGORY R WILSON STAT AGENT                 D-1
                                        1411 SYCAMORE STREET
                                        CINCINNATI OH 45210



                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        SHAWN WINKLER
                                        16 NORTH TIMBER HOLLOW DRIVE
                                        APT 1618
                                        FAIRFIELD OH 45014
                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   MATTHEW G BRUCE                                     Clerk, Court of Common Pleas
                                   11260 CHESTER ROAD                                     Hamilton County, Ohio
                                   SUITE 825
                                   CINCINNATI         OH           45246
                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      February 24, 2021



                                   *D131143746*
                                   D131143746




Powered by TCPDF (www.tcpdf.org)
                                      Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 3 of 13 PAGEID #: 7
                                                                                                                  EXHIBIT A

                                                                  COURT OF COMMON PLEAS
                                                                  HAMILTON COUNTY, OHIO




                                   SHAWN WINKLER
                                       PLAINTIFF
                                                                                                     Use below number on
                                                                                                     all future pleadings
                                          -- vs --
                                                                                               No.   A 2100635
                                                                                                        SUMMONS
                                   WELCH SAND & GRAVEL
                                        DEFENDANT


                                        SCOTT VAUGHN
                                        CO WELCH SAND & GRAVEL                         D-2
                                        8953 EAST MIAMI RIVER ROAD
                                        CINCINNATI OH 45247



                                   You are notified
                                   that you have been named Defendant(s) in a complaint filed by

                                        SHAWN WINKLER
                                        16 NORTH TIMBER HOLLOW DRIVE
                                        APT 1618
                                        FAIRFIELD OH 45014
                                                                                                       Plaintiff(s)
                                   in the Hamilton County, COMMON PLEAS CIVIL Division,
                                   AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
                                   CINCINNATI, OH 45202.
                                   You are hereby summoned and required to serve upon the plaintiff's
                                   attorney, or upon the plaintiff, if he/she has no attorney of record, a
                                   copy of an answer to the complaint within twenty-eight (28) days after
                                   service of this summons on you, exclusive of the day of service. Your
                                   answer must be filed with the Court within three (3) days after the
                                   service of a copy of the answer on the plaintiff's attorney.

                                   Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
                                   file a Notification Form to receive notice of all future hearings.

                                   If you fail to appear and defend, judgement by default will be rendered
                                   against you for the relief demanded in the attached complaint.



                                   Name and Address of attorney                        AFTAB PUREVAL
                                   MATTHEW G BRUCE                                     Clerk, Court of Common Pleas
                                   11260 CHESTER ROAD                                     Hamilton County, Ohio
                                   SUITE 825
                                   CINCINNATI         OH           45246
                                                                                  By   RICK HOFMANN
                                                                                                              Deputy


                                                                                  Date:      February 24, 2021



                                   *D131143655*
                                   D131143655




Powered by TCPDF (www.tcpdf.org)
            Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 4 of 13 PAGEID #: 8
                                                                                      EXHIBIT A




                          AFTAB PUREVAL
                 HAMILTON COUNTY CLERK OF COURTS


                                COMMON PLEAS DIVISION

                             ELECTRONICALLY FILED
                          February 22, 2021 09:07 AM
                                 AFTAB PUREVAL
                                Clerk of Courts
                            Hamilton County, Ohio
                             CONFIRMATION 1035736


           SHAWN WINKLER                                                       A 2100635
             vs.
     WELCH SAND & GRAVEL



  FILING TYPE: INITIAL FILING (OUT OF COUNTY) WITH JURY
                          DEMAND
                                          PAGES FILED: 9




                                                      EFR200




E-FILED 02/22/2021 09:07 AM / CONFIRMATION 1035736 / A 2100635 / COMMON PLEAS DIVISION / IFOJ
            Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 5 of 13 PAGEID #: 9
                                                                                         EXHIBIT A


                                      IN THE COURT OF COMMON PLEAS
                                          HAMILTON COUNTY, OHIO

            SHAWN WINKLER,                                   )    CASE NO.
            16 North Timber Hollow Drive                     )
            Apt. 1618                                        )    JUDGE:
            Fairfield, OH 45014,                             )
                                                             )     COMPLAINT FOR DAMAGES
                                   Plaintiff,                )     AND INJUNCTIVE RELIEF
                                                             )
                                 v.                          )     JURY DEMAND ENDORSED
                                                             )     HEREIN
            WELCH SAND & GRAVEL                              )
            8953 East Miami River Rd.                        )
            Cincinnati, OH 45247                             )
                                                             )
                     Serve Also:                             )
                     WELCH SAND & GRAVEL                     )
                     11489 Hamilton Cleves Highway           )
                     Harrison, OH 45030                      )
                                                             )
                     WELCH SAND & GRAVEL                     )
                     c/o Gregory R. Wilson, Statutory        )
                     Agent                                   )
                     1411 Sycamore Street                    )
                     Cincinnati, OH 45210                    )
                                                             )
            -and-                                            )
                                                             )
            SCOTT VAUGHN                                     )
            c/o Welch Sand & Gravel                          )
            8953 East Miami River Road                       )
            Cincinnati, Ohio 45247                           )
                                                             )
                                   Defendants.               )

                    Plaintiff Shawn Winkler, by and through undersigned counsel, as his Complaint against

           the Defendants, states and avers the following:




E-FILED 02/22/2021 09:07 AM / CONFIRMATION 1035736 / A 2100635 / COMMON PLEAS DIVISION / IFOJ
           Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 6 of 13 PAGEID #: 10
                                                                                              EXHIBIT A


                                      PARTIES, JURISDICTION, & VENUE

              1. Winkler is a resident of the city of Fairfield, Hamilton County, state of Ohio.

              2. Defendant Welch Sand & Gravel (“Welch”) is a domestic corporation that conducts

                  business within Ohio. The events that give rise to the claims for relief in this Complaint

                  occurred at Welch’s location at 8953 East Miami River Rd., Cincinnati, OH 45247.

              3. Welch is, and was at all times hereinafter mentioned, Winkler’s employer within the

                  meaning of the Family First Coronavirus Response Act (“FFCRA”) and R.C. §

                  4112.01(A)(2).

              4. Upon information and belief, Defendant Vaughn is a resident of the state of Ohio.

              5. Vaughn is and/or was an employee, supervisor, and/or manager at Welch.

              6. At all times referenced herein, Vaughn acted directly or indirectly in the interest of Welch

                  and/or within the scope of his employment at Welch.

              7. At all times referenced herein, Vaughn supervised and/or controlled Winkler’s

                  employment at Welch.

              8. At all times referenced herein, Defendant Ingram was Fox’s employer within the meaning

                  of the FFCRA and/or R.C. 4112.01(A)(2).

              9. Personal jurisdiction is proper over Defendants pursuant to Ohio Revised Code

                  §2307.382(A)(1), (3) and/or (4).

              10. Venue is proper pursuant to Civ. R. 3(C)(1), (2), (3), and/or (6).

              11. This Court is a court of general jurisdiction over the claims presented herein, including all

                  subject matters of this Complaint.




                                                           .2


E-FILED 02/22/2021 09:07 AM / CONFIRMATION 1035736 / A 2100635 / COMMON PLEAS DIVISION / IFOJ
           Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 7 of 13 PAGEID #: 11
                                                                                                EXHIBIT A


                                                          FACTS

              12. Winkler is a former employee of Welch.

              13. Winkler worked for Welch as a Dispatcher from August 3, 2020, until Defendants

                  unlawfully terminated Winkler’s employment on August 18, 2020.

              14. At all times noted herein, Winkler was fully qualified for and could fully perform the

                  essential functions of his job.

              15. Winkler was placed at Welch through Patrick’s Staffing on August 3, 2020.

              16. After working for a week, Winkler experienced a burning sensation in his leg. Winkler

                  tried to ignore it, but the pain grew more intense.

              17. Winkler informed his supervisor, Vaughn, about the pain and Vaughn told Winkler to get

                  it checked out.

              18. Winkler contacted Mercy Hospital and they informed Winkler to follow up with his

                  physician because he had symptoms of COVID-19. Winkler immediately contacted his

                  physician.

              19. Winkler’s physician scheduled Winkler to be tested for COVID-19 on August 14, 2020.

              20. Winkler’s physician also informed Winkler to quarantine until his test results were

                  available.

              21. Winkler notified Defendants that he was getting tested for COVID-19 and that his

                  physician had ordered him to quarantine until he received his test results.

              22. Prior to getting his test results, Defendants terminated Winkler’s employment.

              23. Defendants perceived Winkler to have a disability when he experienced symptoms of

                  COVID-19, and they failed to offer Winkler a reasonable accommodation, such as a few

                  days off to receive the results of his COVID-19 test.



                                                            .3


E-FILED 02/22/2021 09:07 AM / CONFIRMATION 1035736 / A 2100635 / COMMON PLEAS DIVISION / IFOJ
           Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 8 of 13 PAGEID #: 12
                                                                                             EXHIBIT A


              24. Additionally, Defendants failed to compensate Winkler for the period of time that his

                  physician ordered him to quarantine.

              25. Defendants’ actions are violations of state and federal law.

              26. Defendants’ refusal to allow Winkler any time off work to get tested for COVID-19 – and

                  to quarantine pending the results of that test – was an adverse action against Winkler.

              27. Defendants’ termination of Winkler’s employment was an adverse employment action

                  against Winkler.

              28. Defendants provided no legitimate business reason for terminating Winkler’s employment.

              29. Any purported reason for Winkler’s termination is pretextual.

              30. Defendants actually terminated Winkler’s employment based on his actual and/or

                  perceived disability, and/or to interfere with his FFCRA rights, and/or in retaliation for

                  Winkler taking off work due to his physician’s orders to quarantine pending the results of

                  his COVID-19 test.

              31. As a result of Defendants’ acts and omissions above, Winkler has suffered damages.

             COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. §4112, et seq.

              32. Winkler restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              33. Due to his health issues described supra, Winkler was disabled within the meaning of R.C.

                  § 4112.02.

              34. In the alternative, due to Winkler’s various health issues described herein, Defendants

                  perceived Winkler as disabled under R.C. § 4112.02.

              35. Defendants were aware of Winkler’s health issues, and they were aware he was disabled

                  under R.C. § 4112.02 and/or perceived him as disabled under R.C. § 4112.02.



                                                           .4


E-FILED 02/22/2021 09:07 AM / CONFIRMATION 1035736 / A 2100635 / COMMON PLEAS DIVISION / IFOJ
           Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 9 of 13 PAGEID #: 13
                                                                                               EXHIBIT A


              36. Winkler’s disabilities substantially impaired one or more major life activities under R.C. §

                  4112.02, including without limitation, his ability to work.

              37. Despite his disabling conditions, Winkler was still able to perform the essential functions

                  of his job, with or without a reasonable accommodation.

              38. R.C. § 4112.02 provides that it is an unlawful discriminatory practice for an employer to

                  discriminate against an employee on the basis of the employee’s actual or perceived

                  disability.

              39. Defendants’ termination of Winkler was an adverse employment action against him.

              40. Defendants had no legitimate business reason for terminating Winkler’s employment.

              41. Defendants’ purported reason for Winkler’s termination was pretextual.

              42. Defendants actually terminated Winkler’s employment due to his actual or perceived

                  disabilities.

              43. Defendants violated R.C. § 4112.02 by terminating Winkler’s employment because of his

                  actual or perceived disabilities.

              44. As a direct and proximate cause of Defendants’ conduct, Winkler has suffered and will

                  continue to suffer damages.

                                   COUNT II: FAILURE TO ACCOMMODATE

              45. Winkler restates each and every prior paragraph of this complaint, as if it were fully restated

                  herein.

              46. Winkler informed Defendants of his health issues, his COVID-19 testing, and his

                  physician’s orders to quarantine pending the results of that test.

              47. Winkler requested accommodations from Defendants to assist with his medical issues,

                  including without limitation, time off work to quarantine until he received his test results.



                                                            .5


E-FILED 02/22/2021 09:07 AM / CONFIRMATION 1035736 / A 2100635 / COMMON PLEAS DIVISION / IFOJ
          Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 10 of 13 PAGEID #: 14
                                                                                          EXHIBIT A


              48. Winkler’s requested accommodations were reasonable.

              49. This was an available accommodation that would have been effective and would have not

                  posed an undue hardship to Defendants.

              50. Defendants failed to engage in the interactive process of determining whether Winkler

                  needed an accommodation.

              51. Defendants failed to provide an accommodation.

              52. Defendants violated R.C. §4112.02 by failing to provide Winkler a reasonable

                  accommodation.

              53. As a direct and proximate result of Defendants’ conduct, Winkler suffered and will

                  continue to suffer damages.

                       COUNT III: UNLAWFUL INTERFERENCE WITH FFCRA RIGHTS

              54. Winkler restates each and every prior paragraph of this Complaint, as if it were fully

                  restated herein.

              55. Pursuant to the FFCRA, covered employers are required to provide employees job-

                  protected paid leave for qualified medical and family situations related to the COVID-19

                  pandemic.

              56. Welch is a covered employer under the FFCRA.

              57. Winkler was an employee eligible for FFCRA due to his health conditions (described

                  supra).

              58. Defendants knew of Winkler’s health issues, his COVID-19 testing, and his physician’s

                  orders to quarantine pending the results of that test.

              59. Defendants intentionally terminated Winkler’s employment before his use of protected

                  FFCRA leave to interfere with his FFCRA rights.



                                                            .6


E-FILED 02/22/2021 09:07 AM / CONFIRMATION 1035736 / A 2100635 / COMMON PLEAS DIVISION / IFOJ
          Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 11 of 13 PAGEID #: 15
                                                                                             EXHIBIT A


              60. During his employment with Welch, Winkler was unable to receive FFCRA benefits

                  because of Defendants’ interference with his FFCRA rights.

              61. Defendants unlawfully interfered with Winkler’s exercise of his rights under the FFCRA,

                  in violation the FFCRA.

              62. Defendants’ refusal to provide Winkler with information pertaining to FFCRA leave and/or

                  permit Winkler to take FFCRA leave violated and interfered with his FFCRA rights.

              63. As a direct and proximate result of Defendants’ conduct, Winkler is entitled to all damages

                  provided for in the FFCRA.

                                             DEMAND FOR RELIEF

              WHEREFORE, Winkler demands from Defendants the following:

                  a) Issue a permanent injunction:

                        i.   Requiring Defendants to abolish discrimination, harassment, and retaliation;

                       ii.   Requiring allocation of significant funding and trained staff to implement all

                             changes within two years;

                      iii.   Requiring removal or demotion of all supervisors who have engaged in

                             discrimination, harassment, or retaliation, and failed to meet their legal

                             responsibility to promptly investigate complaints and/or take effective action to

                             stop and deter prohibited personnel practices against employees;

                      iv.    Creating a process for the prompt investigation of discrimination, harassment,

                             or retaliation complaints; and

                       v.    Requiring mandatory and effective training for all employees and supervisors

                             on discrimination, harassment, and retaliation issues, investigations, and

                             appropriate corrective actions;



                                                          .7


E-FILED 02/22/2021 09:07 AM / CONFIRMATION 1035736 / A 2100635 / COMMON PLEAS DIVISION / IFOJ
          Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 12 of 13 PAGEID #: 16
                                                                                             EXHIBIT A


                  b) Issue an order requiring Defendants to expunge his personnel file of all negative

                     documentation;

                  c) An award against Defendants for compensatory and monetary damages to compensate

                     Winkler for physical injury, physical sickness, lost wages, emotional distress, and other

                     consequential damages, in an amount in excess of $25,000 per claim to be proven at

                     trial;

                  d) An award of punitive damages against Defendants in an amount in excess of $25,000;

                  e) An award of reasonable attorneys’ fees and non-taxable costs for Winkler’s claims as

                     allowable under law;

                  f) An award of the taxable costs of this action; and

                  g) An award of such other relief as this Court may deem necessary and proper.

                                                               Respectfully submitted,

                                                               /s/ Matthew G. Bruce
                                                               Matthew Bruce (0083769)
                                                                       Trial Attorney
                                                               Evan R. McFarland (0096953)
                                                               THE SPITZ LAW FIRM
                                                               Spectrum Office Tower
                                                               11260 Chester Road, Suite 825
                                                               Cincinnati, Ohio 45246
                                                               Phone: (216) 291-0244 x173
                                                               Fax: (216) 291-5744
                                                               Email: Matthew.Bruce@SpitzLawFirm.com
                                                               Email: Evan.McFarland@SpitzLawFirm.com

                                                               Attorneys for Plaintiff Shawn Winkler




                                                          .8


E-FILED 02/22/2021 09:07 AM / CONFIRMATION 1035736 / A 2100635 / COMMON PLEAS DIVISION / IFOJ
                                   Case: 1:21-cv-00193-SJD-SKB Doc #: 1-1 Filed: 03/22/21 Page: 13 of 13 PAGEID #: 17
                                                                                                              EXHIBIT A


                                                                       JURY DEMAND

                                          Plaintiff Shawn Winkler demands a trial by jury by the maximum number of jurors

                                   permitted.

                                                                                    /s/ Matthew G. Bruce
                                                                                    Matthew Bruce (0083769)
                                                                                    THE SPITZ LAW FIRM




                                                                               .9


                        E-FILED 02/22/2021 09:07 AM / CONFIRMATION 1035736 / A 2100635 / COMMON PLEAS DIVISION / IFOJ
Powered by TCPDF (www.tcpdf.org)
